UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOANNE JAFFE,

                    Plaintiff,            19 Civ. 7024 (LAP)

-against-
                                                ORDER
CITY OF NEW YORK et al.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The dial-in details for the teleconference scheduled on May

26, 2021 at 2:00 p.m. EST are as follows: (877) 402-9753, access

code: 6545179.

    SO ORDERED.

Dated:      New York, New York
            May 25, 2021

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                  1
